Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Amendment.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancellation of claims 7-12.
New title: SUBSTRATE TREATING METHOD 
Authorization for this examiner’s amendment was given in a telephone interview with James A. Finder on 4/28/2021.
Applicant approved for a cancellation of claim 3.


For Claim 1 (amended), change last line “treating space after the setting step and the oxygen concentration lowering step.” to -- treating space after the setting step and the oxygen concentration lowering step; wherein the oxygen concentration lowering step includes an exhausting 25step of exhausting gases within the heat treating space.--.

Claim 2 (amended). The substrate treating method according to claim 1, wherein the oxygen concentration lowering step includes: the exhausting step of exhausting gases within the heat 

Priority 
Acknowledge is made of applicants’ claim for foreign priority base on an application JP2017-025228 filed in Japan on 02/14/2017. 
It is noted that Applicants have filled a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file.

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 10/08/2020, 7/25/2019 made of record.   The references cited on the PTOL 1449 form have been considered. 

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
 	Set of Claims 1-2, 4-6 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
	Tanaka et al. (U.S. Pub / Patent No. 2002/0063119) teaches, Regarding claim 1, a substrate treating method [0013] for performing a heat treatment to a substrate having a treated film (coated film) formed thereon within a heat treating space 5of a heat treating chamber, the method comprising: 
an oxygen concentration lowering step of lowering an oxygen 10concentration in the heat treating space in accordance with the set lowering process [0013] in lines 6-8; and 
a heat treatment step of performing the heat treatment to the substrate within the heat treating space after the setting step and the oxygen concentration lowering step [0013] in lines 9-15.
TOBA (U.S. Pub / Patent No. 2012/0269603) teaches, Regarding claim 1, teaches a setting step of setting a lowering process in accordance with a concentration level from recipes where conditions of treating the substrate are specified [0063] in last 5 lines; 

 	Tanaka et al. (U.S. Pub / Patent No. 2002/0063119) and TOBA (U.S. Pub / Patent No. 2012/0269603), taken individually or in combination, do not teach the claimed  substrate treating method having the following feature: the oxygen concentration lowering step includes an exhausting 25step of exhausting gases within the heat treating space and among other limitations as claimed  in independent claim 1.

Claims 2, 4-6 inherit the allowable subject matter of claim 1 are similarly allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/DUNG A. LE/            Primary Examiner, Art Unit 2819